Citation Nr: 1203473	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2011, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran contended that features of his current psychiatric disorder were present during service, although he acknowledged no record of it was made.  At the same time, he and the witness seemed incapable of presenting an understandable chronological narrative otherwise describing the history of the illness, nor did he seem to know the diagnosis of his current illness.  He did describe a 1973 private hospitalization, but that facility advised they had no records dated prior to 2000.  He also suggested he had been given medication for an extended period of time, but it was not clear from whom this medication was received or the period of time it was taken.  

The post service treatment records that are associated with the claims file begin in 2005.  These are VA records which show the Veteran presented at that time (November 2005), as a new patient, seeking to establish care.  These go on to show various current psychiatric diagnoses, (most typically generalized anxiety disorder) and therefore serve to establish at least one element of a successful claim for benefits; a current disability.  They also make reference to a 1999 private hospitalization.  As records of such a hospitalization would pre-date any post-service records currently in the file, and could provide a clearer history of the disability, efforts to obtain them should be made.  Likewise, this would give the Veteran an opportunity to identify any other relevant records with the precision necessary to attempt to obtain them.   

Under the circumstances described above, the case is REMANDED for the following action:

1. Aside from his hospitalization in 1973 at the Garden City Hospital in Garden City, Michigan, the Veteran should be asked to identify the private medical facilities or care providers (including Vet Centers) from whom he received psychiatric treatment since his discharge from service to the present, and particularly, the facility where he was hospitalized in 1999, (as referenced in November 2005 VA records.)  He also should be asked to indicate whether any VA medical providers since October 2010, linked his current psychiatric disability with service.  Copies of any identified records should then be sought.  

2. Upon completion of the above, the AMC/RO should review the evidence, undertake any further development as may become indicated, (including examining the Veteran and/or obtaining a medical opinion), and re-adjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


















 more than the Veteran's reported history

The Veteran contends that his current psychiatric disorder, which has been diagnosed most frequently as generalized anxiety disorder, but has also included depression, intermittent fugue states and rule-out sub-diagnosed PTSD, was either incurred in or is the result of his service.

Although the Veteran and his mother both testified that he was first treated for his current psychiatric disability in March 1973, fifteen months after his discharge from service, a letter from the private hospital where he allegedly received psychiatric treatment in 1973 indicated that any treatment records would have been destroyed and were no longer available.  The earliest treatment record showing a psychiatric diagnosis in the claims file is in November 2005.  However, an April 2007 VA neuropsychiatric evaluation refers to May and August 2006 medical records not presently associated with the claims file.  Likewise, during his October 2011 video conference hearing, the Veteran and his mother testified that he received psychiatric treatment in 2006 or 2008 at St. Mary's, a private hospital in Knoxville, Tennessee.  These relevant treatment records are not currently associated with the Veteran's claims file.  An effort should be made to acquire copies of these relevant treatment records.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that although he has been diagnosed and treated for general anxiety disorder as early as November 2005, and rule-out sub-diagnosis of PTSD as early as October 2009, the Veteran has never been provided a VA psychiatric examination to adequately address whether his currently diagnosed psychiatric disability is related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded a VA psychiatric examination to determine the current nature, extent and etiology of any and all diagnosed psychiatric disorders.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

With respect to his PTSD claim specifically, the Veteran identified several stressors, including witnessing a fellow soldier get killed, and incoming mortar rounds at night.  These stressors are noted in the Vet Center intake records dating from October to December 2009.  The September 2009 rating decision determined that there was insufficient evidence to corroborate the Veteran's alleged stressors.

However, VA regulation governing claims for service connection for PTSD has been amended.  Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, on remand, if the Veteran is diagnosed with PTSD, the RO should consider the claim under the amended version of the regulation.

The Board also notes that the Veteran's most recent VA treatment records are dated in October 2010.  Copies of any available VA records subsequent to October 2010 need to be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).


1. 
2. 
3. 
4. 
5. , and copies of any of those record.  VA should obtain any VA treatment records, dated in May and August 2006 and also dating from October 2010 to the present, and associate the records with the Veteran's claims file.

2.  VA should also contact the Veteran and obtain the appropriate authorization to obtain copies of his 2006 treatment records at St. Mary's Hospital, in Knoxville, Tennessee.  All attempts to procure records should be documented in the claims file, and the Veteran should be notified of any unsuccessful efforts in this regard.  

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include PTSD and general anxiety disorder, as a result of his service or any incident therein.  

If a diagnosis of PTSD is made, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's stressors outlined above, or any other stressors he identifies, are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

4.  Thereafter, the RO should readjudicate the issue on appeal.  The RO should review for that aspect of the claim asserting service connection for PTSD under the amended version of 38 C.F.R. § 3.304(f).  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 












